PER CURIAM.
Petitioner seeks certiorari review of an order of the circuit court denying his motion to compel the production of documents requested pursuant to chapter 119, Florida Statutes. Petitioner asserts that the circuit court departed from the essential requirements of the law in failing to have a hearing as is required by section 119.11(1), *1175Florida Statutes (2006), before issuing an order denying his public records request. We agree and quash the order under review. Woodfaulk v. State, 935 So.2d 1225 (Fla. 5th DCA 2006).
ORDER QUASHED.
PALMER, C.J., ORFINGER and TORPY, JJ., concur.